Title: Ferdinand R. Hassler to Thomas Jefferson, 1 August 1813
From: Hassler, Ferdinand R.
To: Jefferson, Thomas


          
            Most honored Sir! London. August 1st 1813.
            With the present I have the honor to forward You two Boocks which Mr Warden, Consul general of the Un: St: at Paris charged me to deliver to You, & I hoped to have the honor to present to You myself; but an as my mission here is not so near at its end as I expected at that time, the Instruments being not yet near finished as I expected, I take the Liberty to forward them to You to avoid longuer
			 delay.
            I have the honor to be with perfect respect and esteem
            Most honored Sir
            Your mos obedt hble ServtF: R: Hassler
          
          
            I join the  Rapport of the Vaccine Institution here.
          
        